Title: To George Washington from John de Beckh, 29 October 1782
From: Beckh, John de
To: Washington, George


                  
                     Sir
                     Dobbs Ferry Octr 29th 1782
                  
                  I am sorry to be under the necessity of troubling Your Excellency on so trivial an Affair, but I hope its consiquence to me will atone for the liberty.
                  After the Capitulation at York Town, a Black Servant whom I brought from the West Indies was allowed me by General Hazen, and not inserted in my Parole as not being a Soldier, at the same time I was allowed a Servant from the New York Volunteers as being an Officer of that Corps.  General Lincoln in his Pass only mentions one Servant; Major Forman the Commanding Officer at this Post is therefore under the necessity of detaining my Servant belonging to the Army, till Your Excellency’s pleasure should be known.
                  I flatter myself my request will meet with Your Excellency’s approbation as Major Forman has promised to forward this immediately.  I have the honour to be Your Excellency’s Most obedt humble Servant
                  
                     de’ Beckh
                     Lt N. York Volunteers
                     
                  
               